—Appeal from an order of Supreme Court, Erie County (Mintz, J.), entered March 27, 2002, which denied the motion of plaintiffs to compel nonparty employees of defendant Kaleida Health to submit to further depositions and answer questions regarding statements made at a quality assurance review meeting.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: The order denying plaintiffs’ motion to compel nonparty employees of defendant Kaleida Health (Kaleida). to submit to further depositions and answer questions regarding statements made at Kaleida’s quality assurance review meeting is not appealable as of right (see King v Salvation Army, 240 AD2d 473 [1997]; Andersen v Cornell Univ., 225 AD2d 946 *902[1996]). In the exercise of our discretion, we treat the notice of appeal as an application for permission to appeal and grant such permission (see CPLR 5701 [c]; Roggow v Walker, 303 AD2d 1003 [2003]). Supreme Court properly denied plaintiffs’ motion. Statements made by nonparty Kaleida employees at Kaleida’s quality assurance review meeting are protected from disclosure pursuant to Education Law § 6527 (3) (see Lakshmanan v North Shore Univ. Hosp., 202 AD2d 398, 399 [1994]; Lenard v New York Univ. Med. Ctr., 83 AD2d 860, 860-861 [1981] ). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.